Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made this 13th of June, 2014 between
Provision Interactive Technologies, Inc., a California Corporation, located at
9253 Eton Avenue, Chatsworth, California, a wholly owned subsidiary of Provision
Holding Inc., (PVHO) a Nevada Corporation hereinafter referred to as the
“Employer” or “Company”, and Robert Ostrander, hereinafter referred to as the
“Employee” or “Executive”.

 

WHEREAS, the Executive has substantial experience and expertise in business
segments integral to the management and operations of Provision Interactive
Technologies, Inc., and

 

WHEREAS, the Company recognizes that the Executive’s talents and abilities are
unique, and have been integral to the success of the Company and thus wishes to
secure the ongoing services of the Executive as an Executive Vice President of
the Company on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:

 

Article 1. Term of Employment

 

1)The Employer hereby employs Employee and Employee agrees to extend employment
with Employer for a period of five years beginning on June 13th, 2014.

 

2)This agreement may be terminated earlier as hereinafter provided.

 

Article 2. Duties and Obligations of Employee

 

1)Employee shall serve as an Executive Vice President of Provision Interactive
Technologies, Inc. and will serve as a corporate officer therein. In that
capacity, Employee shall do and perform all services, acts, or things necessary
or advisable to fulfill the duties thereof. However, Employee shall at all times
be subject to the policies established by the President and Board of Directors.

 

2)Employee agrees that to the best of his ability and experience he will at all
times loyally and conscientiously perform all of the duties and obligations
required of him either expressly or implicitly by the terms of this agreement.

 

3)Employee shall devote his entire productive time, ability, and attention to
the business of Employer during the term of this contract.

 

4)This agreement shall not be interpreted to prohibit Employee from making
passive personal investments or conducting private business affairs if those
activities do not materially interfere with the services required under this
agreement. However, Employee shall not, directly or indirectly, acquire, hold,
or retain any interest in any business competing with or similar in nature to
the business of Employer.

 

 

 

 

5)During the term of this contract Employee shall not, directly or indirectly,
either as an employee, employer, consultant, agent, principal, partner,
stockholder, corporate officer, director, or in any other individual or
representative capacity, engage or participate in any 3D business that is in
direct competition with the business of Employer.

 

6)The parties acknowledge and agree that during the term of this agreement and
in the course of the discharge of his duties hereunder, Employee shall have
access to and become acquainted with information concerning the operation of
Employer, including without limitation, financial, personnel, sales, planning,
and other information that is owned by Employer and regularly used in the
operation of Employer’s business and that this information constitutes
Employer’s trade secrets.

 

7)Employee agrees that he shall not disclose any such trade secrets, directly or
indirectly, to any other person or use such trade secrets in any way, either
during the term of this agreement or at any other time thereafter, except as is
required in the course of his employment with Employer.

 

8)Employee further agrees that all files, records, documents, equipment, and
similar terms relating to Employer’s business, whether prepared by Employee or
others, are and shall remain exclusively the property of Employer.

 

Article 3. Obligations of Employer

 

1)Employer shall provide Employee with the compensation, incentives, benefits,
and business expense reimbursement specified elsewhere in this agreement.

 

2)Employer shall indemnify Employee for all losses sustained by Employee in
direct consequence of the discharge of his duties on Employer’s behalf.

 

Article 4. Compensation of Employee - Cash/Base Salary

 

1)As compensation for the services to be rendered by Employee hereunder’
Employer shall pay Employee a minimum annual base salary (“Base Salary”) at the
rate of $125,000 per year. The Employee’s base salary shall be paid in
approximately equal installments in accordance with the Company’s customary
payroll practices. If the Employee’s base salary is increased by the Company,
such increased base salary shall then constitute the Base Salary for all
purposes of this Agreement.

 

2)Employee shall receive such annual increases in salary as may be determined by
Employer’s Board of Directors sole discretion at least annually on or about each
anniversary of the execution of this contract.

 

3)Employer shall have the right to deduct or withhold from the compensation due
to Employee hereunder any and all sums required for federal income and Social
Security taxes and all state or local taxes now applicable or that may be
enacted and become applicable in the future.

 

 2 

 

 

Article 5. Employee Incentives - Bonus/Equity Participation Programs

 

1)For each full fiscal year of the Company that begins and ends during the
employment period, the Employee shall be eligible to earn an annual cash bonus
in such amount as will be determined by the Compensation Committee of the Board
of Directors. The amount of the annual bonus shall be based on the achievement
by the Employee and the Company of performance goals established by the
Compensation Committee for each such fiscal year. The annual bonus programs
developed will be set forth in ‘Addendums’ attached to and incorporated into
this Agreement at the beginning of each fiscal year.

 

2)For each full fiscal year of the Company that begins and ends during the
employment period, the Employee shall be eligible for equity participation in
shares of Employer’s common stock based upon the achievement by the Employee and
the Company of performance goals established by the Compensation Committee for
each such fiscal year. The annual equity participation programs developed will
be set forth in ‘Addendums’ attached to and incorporated into this Agreement at
the beginning of each fiscal year.

 

Article 6. Employee Benefits

 

1)Employee shall be entitled to four weeks’ vacation time each year with full
pay. If Employee is unable for any reason to take the total amount of authorized
vacation time during any year, he may accrue that time and add it to vacation
time for any following year or may receive a cash payment in an amount equal to
the amount of annual salary attributable to that period.

 

2)Employer agrees to provide Employee with group medical/dental benefits in
accordance with the benefit program/s and policy/ies offered the salaried
Employees of the Company or as approved by the Board of Directors.

 

3)Employer agrees to provide or reimburse Executive for executive Term Life
Insurance and Disability policy in an amount up to 10x the annual salary of
Executive, wherein; the named beneficiary of said policy shall be designated by
the Executive.

 

4)Employer agrees to reimburse Executive for up to $2,000 each year for an
executive physical.

 

Article 7. Business Expenses

 

1)Employer shall promptly reimburse Employee for all reasonable business
expenses incurred by Employee in promoting the business of Employer.

 

2)Each such expenditure shall be reimbursable only if it is of a nature
qualifying it as a proper deduction on the federal and state income tax return
of Employer.

 

3)Executive will be entitled to a mid-sized automobile appropriate for carrying
out the sales and business activities of the company including all maintenance
and expenses.

 

 3 

 

 

Article 8. Termination of Employment

 

1)Termination. The Employee’s employment hereunder may be terminated during the
employment period under the following circumstances:

 

a)Death. The Employee’s employment hereunder shall terminate upon his death.

 

b)Disability. If, as a result of the Employee’s incapacity due to physical or
mental illness as determined by a physician selected by the Employee, and
reasonably acceptable to the Company, I) the Employee shall have been
substantially unable to perform his duties hereunder for six consecutive months,
or for an aggregate of 180 days during any period of twelve consecutive months,
and (ii) within 30 days after written Notice of Termination is given to the
Employee after such six or twelve month period, the Employee shall not have
returned to the substantial performance of his duties on a full-time basis, the
company shall have the right to terminate the Employee’s employment hereunder
for “Disability”.

 

c)Cause. The Company shall have the right to terminate the Employee’s employment
for “cause.” For purposes of this Agreement, the Company shall have “cause” to
terminate the Employee’s employment only upon the Employee’s:

 

i)Conviction of a felony or willful gross misconduct that, in either case,
results in material and demonstrable damage to the business or reputation of the
Company; or

 

ii)Willful and/or continued failure to perform his duties hereunder (other than
such failure resulting from the Employee’s incapacity due to physical or mental
illness).

 

2)Notice of Termination. Any termination of the Employee’s employment by the
Company or by the Employee during the Employment Period (other than pursuant to
Article 8.1.a) shall be communicated by written Notice of Termination to the
other party.

 

For purposes of this Agreement, a “Notice of Termination” shall mean a notice
indicating the specific termination provision in this Agreement relied upon and
setting forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Employee’s employment under that
provision.

 

3)Date of Termination. “Date of Termination” shall mean (I) if the Employee’s
employment is terminated by his death, the date of his death, (ii) if the
Employee’s employment is terminated pursuant to Article 8.1.b., thirty (30) days
after the date of receipt of the Notice of Termination (provided that the
Employee does not return to the substantial performance of his duties on a
full-time basis during such thirty (30) day period), and (iii) if the Employee’s
employment is terminated for any other reason, the date on which a Notice of
Termination is given or any later date (within thirty (30) days after the giving
of such notice) set forth in such Notice of Termination.

 

Article 9. Change in Control

 

Change in control program is defined as the occurrence of any one of the
following:

 

a.Incumbent directors cease to constitute a majority of the Board, unless the
election was approved by at least two-thirds of the incumbent directors then on
the Board, or

 

b.The acquisition of thirty three (33% percent or more of the combined voting
shares of the Company’s then outstanding securities, or

 

 4 

 

 

c.A merger, consolidation, statutory share exchange or similar form of corporate
transaction involving the Company or any of its subsidiaries that requires the
approval of the Company’s shareholders.

 

2)In the event of the occurrence of a., b., or c. above, constituting a change
in control of the Company the Employee shall be entitled to the following:

 

a.The immediate vesting of any and all issued common stock held by the Employee,
with the removal of all, if any, restrictions, in compliance with the rules and
regulations set forth under the State of California Department of Corporations
and US Securities and Exchange Commission.

 

b.Any and all warrants held by the Employee shall be immediately exercised on a
cashless basis.

 

c.Employee shall receive a one lump sum payment equal the amount of his or her
salary times for every 4 years of (full and partial) of employment which have
been completed.

 

Article 10. General Provisions

 

1)Any notices to be given by either party to the other shall be in writing and
may be transmitted either by personal delivery or by mail, registered or
certified, postage prepaid with return receipt requested. Mailed notices shall
be addressed to the parties at the addresses appearing in the introductory
paragraph of this agreement, but each party may change that address by written
notice in accordance with this section. Notices delivered personally shall be
deemed communicated as of the date of actual receipt, mailed notices shall be
deemed communicated as of the date of mailing.

 

2)Any controversy between Employer and Employee involving the construction or
application of any terms, provisions, or conditions of this agreement shall be
on the written request of either party served on the other be submitted to
arbitration. Arbitration shall comply with and be governed by the provisions of
the California Arbitration Act.

 

3)Employer and Employee shall each appoint one person to hear and determine the
dispute. If the two persons so appointed are unable to agree, then those persons
shall select a third impartial arbitrator whose decision shall be final and
conclusive upon both parties.

 

4)The cost of arbitration shall be borne by the losing party or in such
proportions as the arbitrators decide.

 

5)If any legal action based in contract law is necessary to enforce or interpret
the terms of this agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs, and necessary disbursements in addition to
any other relief to which that party may be entitled. This provision shall be
construed as applicable to the entire contract.

 

6)This agreement supercedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to the employment of Employee
by Employer, and contains all of the convenants and agreements between the
parties with respect to that employment in any manner whatsoever.

 

 5 

 

 

Each party to this agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party, or
anyone acting on behalf of any party that are not embodied herein, and that no
other agreement, statement, or promise not contained in this agreement shall be
valid or binding.

 

7)Any modification of this agreement will be effective only if it is in writing
signed by the party to be charged.

 

8)The failure of either party to insist on strict compliance with any terms,
covenants, or conditions of this agreement by the other party shall not be
deemed a waiver of that term, covenant, or condition, nor shall any waiver or
relinquishment of any right or power at any one time or times be deemed a waiver
or relinquishment of that right or power for all or any other times.

 

9)If any provision in this agreement is held by a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining provisions
shall nevertheless continue in full force without being impaired or invalidated
in any way.

 

10)This agreement shall be governed by and construed in accordance with the laws
of the State of California.

 

11)If Employee dies prior to the expiration of the term of his employment, any
sums that may be due him from Employer under this agreement as of the date of
death shall be paid to Employee’s executors, administrators, heirs, personal
representatives, successors, and assigns.

 

12)Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred, except that the Company shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall include any successor to its business and/or assets (by merger, purchase
or otherwise) which executes and delivers the agreement provided for in this
section or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.

 

13)Employee’s Successors. No rights or obligations of the Employee under this
Agreement may be assigned or transferred by the Employee other than his rights
to payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution.

 

Upon the Executive’s death, this Agreement and all rights of the Employee
hereunder shall inure to the benefit of and be enforceable by the Employee’s
beneficiary or beneficiaries, personal or legal representatives, or estate, to
the extent any such person succeeds to the Employee’s interests under this
Agreement. If the Employee should die following his Date of Termination while
any amounts would still be payable to him hereunder if he had continued to live,
all such amounts unless otherwise provided herein shall be paid in accordance
with the terms of this Agreement to such person or persons so appointed in
writing by the Employee, or otherwise to his legal representatives or estate.

 

 6 

 

 

Executed on June 13, 2014, at Chatsworth, California     EMPLOYER      
Provision Interactive Technologies, Inc.    

/s/ Curt Thornton

      EMPLOYEE      

/s/ Robert Ostrander

 

 

 7 

 

 

Addendum Fiscal Year 2015 (July 1, 2014 – June 30, 2015)

 

Performance Goals for Cash Bonus: Up to 50% of annual Salary upon successful
completion of the following goals.

 

Goals: 1) Secure financing for first 1000 Rite Aid Savings Center installs.   2)
Build first 200 Rite Aid Savings Centers.   3) Achieve revenues of $2MM or
greater.   4) Secure contracts with agencies for national and local advertising.

 

Performance Goals for Equity Participation: 100,000 shares of stock options for
every $0.02 increase in share price above $0.08.

 

 8 

 

 

Addendum Fiscal Year 2016 (July 1, 2015 – June 30, 2016)

 

Performance Goals for Cash Bonus: Up to 50% of annual Salary upon successful
completion of goals.

 

Goals: 1) Build and install 2000+ wellness Plus with Plenti Savings Centers.  
2) Complete comprehensive financial audit to become fully reporting to SEC.   3)
Achieve revenues of $10MM or greater.   4) Secure contract with 1 additional
national retailer.   5) Secure contract with an additional agency for national
and local ad sales   6) Secure and close on a minimum private placement of $4
million.

 

Performance Goals for Equity Participation: 100,000 shares of stock options for
every $0.02 increase in share price above $0.10.

 

 9 

 

 

Addendum Fiscal Year 2017 (July 1, 2016 – June 30, 2017)

 

Performance Goals for Cash Bonus: Up to 50% of annual Salary upon successful
completion of goals.

 

Goals: 1) Build and install 1000+ 3D Savings Centers.   2) Achieve revenues of
$10MM or greater.   3) Secure contract with a minimum of 2 additional national
retailers.   4) Secure contract with Investment banker   5) Conclude secondary
offering and up-listing to national stock exchange

 

Performance Goals for Equity Participation: 100,000 shares of stock options for
every $0.02 increase in share price above $0.25.

 

10



 

 